Citation Nr: 0638316	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-02 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for headaches.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION


The veteran served on active duty from June 1985 to February 
1991.

This appeal to the Board of Veterans Appeals (the Board) was 
taken from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, AZ.

In a decision by the Board in December 2003, service 
connection was denied for bilateral defective hearing.  The 
Board remanded the issue that remains in appellate status, 
service connection for headaches, for detailed evidentiary 
development.
The purposes of that remand have been met to the extent 
possible.


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
disposition of the remaining pending appellate issue.

2.  There is no medical evidence of headaches during service 
and the preponderance of the post-service evidence is against 
a nexus between a current disability manifested by headaches 
and any incident of service, to include claimed exposure to 
toxic substances.


CONCLUSION OF LAW

Service connection for headaches is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 &West 
Supp. 2006); 38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In a letter mailed to the veteran in August 2001, the RO 
informed the veteran about the VCAA and explained that the 
evidence required to substantiate his claim for service 
connection.  The RO notified the veteran of what evidence it 
would obtain and what evidence he should submit and explained 
that VA was responsible for getting relevant records from any 
Federal agency and that on his behalf VA would make 
reasonable efforts to get other relevant records he 
identified and for which he supplied appropriate release 
authorizations.  Also, in the letters sent in August 2004, 
November 2004, January 2005 and April 2005, following a Board 
remand, the Appeals Management Center (AMC) reiterated to the 
veteran what evidence VA would obtain, what evidence he 
should submit, and that he should submit any evidence in his 
possession.  

The Board also notes that after the Board remanded the case, 
the AMC notified the veteran that to establish entitlement to 
service-connected compensation benefits, the evidence must 
show three things: (1) an injury in service, a disease that 
began in or was made worse in service, or an event in service 
causing injury or disease; or, evidence of presumptive 
condition within a specified time after service (2) a current 
physical or mental disability; and (3) a relationship between 
his current disability and an injury, disease, or event in 
service.  The AMC informed the veteran that VA would obtain 
service medical records from the military, if appropriate, 
and would obtain any medical records from VA medical centers.  
The AMC also notified the veteran that he should complete and 
return release authorization for doctors or hospitals where 
he had received treatment and notified him that he should 
tell VA about any additional information or evidence that he 
wanted VA to try to get for him.  The AMC explained that 
medical evidence would show a current disability and that 
medical records or medical opinions usually showed whether 
there was a relationship between a current disability and 
service. 

The AMC also informed the veteran that VA would try to help 
him get such things as medical records, employment records, 
or records from other Federal agencies.  The AMC explained 
that he must give VA enough information about these records 
so that VA could request them from the person or agency that 
had them and emphasized that it was still his responsibility 
to make sure VA received those records.  The AMC specifically 
requested that the veteran send VA any evidence in his 
possession that pertains to his claims.

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

With respect to the Dingess requirements, the RO or AMC 
provided the veteran with notice of what type of information 
and evidence was needed to support a disability rating and 
effective date should service connection be granted for 
headaches, although such notice was in a June 2006 
supplemental statement of the case rather than an affirmative 
letter.  To the extent that such notice was inadequate, the 
Board finds no prejudice to him in proceeding with the 
issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this case, the preponderance of the 
evidence is against a grant of service connection for 
headaches, rendering moot any question as to the appropriate 
rating or effective date.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  

VCAA compliant notice was issued to the veteran prior to the 
April 2002 rating decision from which his appeal arises.  To 
the extent that this initial notice is deficient (as noted 
above, subsequent VCAA letters were sent to the veteran in 
August 2004, November 2004, January 2005 and April 2005), the 
Court did not address whether, and if so how, the Secretary 
can properly cure a defect in the timing of the notice, but 
it did leave open the possibility that notice error may be 
non-prejudicial to a claimant.  In this respect, all the VCAA 
requires is that the duty to notify is satisfied, and that 
appellants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Moreover, notice was complete at the time 
of the May 2006 readjudication of the claim on the merits.  
See August 2004, November 2004, January 2005 and April 2005 
VCAA letters; the Supplemental Statement of the Case issued 
in May 2006; Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The veteran has been provided the opportunity to respond to 
the VCAA letters noted above and over the course of the 
appeal has had multiple opportunities to submit and identify 
evidence and has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.  
The Board finds that the failure to provide the veteran with 
all the specific types of notice outlined in the VCAA prior 
to the initial unfavorable determination has not harmed the 
veteran and that no useful purpose could be served by 
remanding the case on that account.  See 38 U.S.C.A. 
§ 7261(b) (West 2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) rev'd on other grounds 444 F.3d 1328 (Fed. Cir. 
2006).  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005) (due process concerns with respect to 
VCAA notice must be pled with specificity), rev'd on other 
grounds 444 F.3d 1328 (Fed. Cir. 2006); see also Overton v. 
Nicholson, 20 Vet. App. 427 (2006).   

With respect to the duty to assist, the veteran's service 
medical records are in the claims file.  In an effort to be 
complete and to ensure that due process had been fulfilled, 
after the Board's remand, twice more the VARO endeavored to 
obtain additional service records without success.  The 
service department has indicated that microfiche is not 
productive in that regard.  The veteran had earlier submitted 
releases to the RO which indicated that he had been treated 
by Dr. D and Dr. H.  The RO requested those records which 
were obtained and associated with the claims folder. After 
the Board's remand, the veteran further indicated that all of 
his care by VA and treatment records associated therewith 
should already be in the file.  All pertinent examination and 
treatment records have been obtained and made a part of the 
veteran's claims folder to the extent that such records have 
been adequately identified or are otherwise available.  There 
is no indication that there is any additional relevant 
evidence available that has not been obtained.

Pursuant to VCAA, VA has a duty to provide a medical 
examination and/or opinion if the medical evidence is not 
sufficient to make a decision on a claim.  Here the RO 
arranged for the veteran to be examined by VA in September 
2001 and again after the Board's remand, he was reexamined by 
VA in 2005 and 2006.  These evaluations included pertinent 
medical findings and opinions addressing the contended causal 
relationship between headaches and service.  Another 
examination or medical opinion is not necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 


Legal Criteria

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303. 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support a claim of service 
connection. 38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

It is now well established that a lay person is not competent 
to opine on medical matters such as diagnoses or etiology of 
medical disorders.  The record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  e.  See, Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Pertinent Factual Background and Analysis

The veteran is seeking service connection for headaches.  In 
an August 2001 Statement in Support of Claim, he asserted he 
had headaches as a result of cleaning vents in service and 
being exposed to "radiological" material and lead paint or 
something from the "Gulf."  The medical evidence shows that 
an etiology has been established for his headaches and the 
veteran has not claimed that his headaches are due to an 
undiagnosed illness.  The RO did not adjudicate this claim 
under the provisions of 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  The Board concurs that this law and regulation are 
not applicable to this appeal.

The veteran submitted a copy of a certificate of superior 
performance as a member of the Deck Department vent cleaning 
detail in May 1986.  The certificate praised his work as part 
of the "Radiological Control Division" and noted his vents 
were the cleanest in the entire ship.  The certificate was 
from the USS ORION.  On his VA Form 9 the veteran stated he 
was on the USS ORION in Italy when the Russian Disatan 
reactor blew up.  He also stated he had painted his ship 
without the proper respirator and in areas of the ship which 
were not properly ventilated.  He contends his headaches may 
be related to his exposure to toxic substances in service.

September 1988 service medical records reveal the veteran was 
examined to determine if he was qualified to use a 
respirator.  Service medical records, which include multiple 
examination reports, show no reference to headaches or 
residuals of toxic exposure.  May 1989 service medical 
records reveal he was screened and no information was present 
to preclude access to classified material.  

A statement from BAH, M.D. (initials used to protect 
veteran's privacy), dated in April 2000, noted that 
neurological examination was negative.  The veteran had said 
that he had not been particularly troubled by headaches until 
two months before the evaluation.  At that time, he had 
developed persistent posterior cervical and bitemporal 
headaches.  He thought that there was some environmental 
stress which he endeavored to correct, and that since, there 
had been some improvement in symptoms.  Dr. H diagnosed 
muscle contraction headaches of two months duration with 
multiple causal factors (none of which related to service).

Treatment reports are of record from DSD, M.D., commencing 
for headache complaints in January 2000.  Earlier records 
from 1998 showed no indication of headaches.  These records 
indicate that headaches had started for the first time 
several days before, without prior history of headaches.  
After care, the headache symptoms appeared to be lessening.  
Dr. H suggested that the headaches were due to multiple 
factors, including the veteran's home situation, work stress 
or other current environmental factors.

In VA examination in September 2001, the veteran told the VA 
examiner he had assisted in the cleanup of a nuclear 
explosion in the Soviet Union.  He stated he had developed 
his headaches in 1990 or 1991 while he was serving in the 
Navy.  After he got out of the military, he noticed that his 
headaches continued on a monthly basis, and over time, they 
became more frequent and he needed to use Advil.  The 
headaches eventually abated but still occurred only 3-4 times 
weekly.  On examination, there was mild tenderness to 
palpation over the temporalis muscle.  Diagnosis was muscle 
contraction headaches.

On VA examination in August 2005, the veteran reported that 
he had developed headaches over the prior 4-5 years during 
which time they had occurred about 3-4 times a week.  He 
denied having had headaches before that time frame.  He 
reiterated that in service he had been around paint while on 
shipboard, and while the veteran thought this might be 
related to the headaches, he reported that the headaches had 
not started until some 10 years after his service.  Cranial 
nerves were intact.  The examiner opined that the veteran had 
tension type headaches which had started 4-5 years before; 
and that it was not likely that they were related to service. 

On another VA examination in February 2006 at which time the 
entire claims file was before the examiner. The examiner 
noted that the veteran's headaches might have existed for a 
slightly longer time that the report of 2005 would reflect, 
as he had been seen by a neurologist in 2001.  However, the 
examiner felt that whether they were described as muscle 
contraction or tension headaches, terms said to be used 
synonymously by some physicians, they were intermittent in 
nature, and the examiner opined that there were no records 
from military service to suggest any service origin.

The Board notes that since the veteran has claimed exposure 
to some toxic and/or environment hazards during service 
onboard ships, a vigorous effort has been made to acquire all 
possibly pertinent records.  However, he has not claimed, and 
there is no evidence to support, that his headaches are 
reflective of undiagnosed illness as a result of service.  
There is no indication of in-service headaches; and both 
private and VA physicians have opined that the current 
headaches are not of service origin but rather are tension or 
muscle related, perhaps due in part to current (and by 
definition, post-service) work or home stress.  

In view of the foregoing, the Board finds there is no 
competent evidence that the veteran's headaches began during 
or are otherwise linked to service.  As the preponderance of 
the evidence is clearly against the claim, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 
5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).







ORDER

Service connection for headaches is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


